      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 1 of 65
001




                                                                            001

                                                                           001
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 2 of 65
002




                                                                            002

                                                                           002
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 3 of 65
003




                                                                            003

                                                                           003
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 4 of 65
004




                                                                            004

                                                                           004
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 5 of 65
005




                                                                            005

                                                                           005
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 6 of 65
006




                                                                            006

                                                                           006
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 7 of 65
007




                                                                            007

                                                                           007
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 8 of 65
008




                                                                            008

                                                                           008
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 9 of 65
009




                                                                            009

                                                                           009
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 10 of 65
010




                                                                             010

                                                                            010
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 11 of 65
011




                                                                             011

                                                                            011
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 12 of 65
012




                                                                             012

                                                                            012
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 13 of 65
013




                                                                             013

                                                                            013
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 14 of 65
014




                                                                             014

                                                                            014
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 15 of 65
015




                                                                             015

                                                                            015
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 16 of 65
016




                                                                             016

                                                                            016
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 17 of 65
017




                                                                             017

                                                                            017
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 18 of 65
018




                                                                             018

                                                                            018
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 19 of 65
019




                                                                             019

                                                                            019
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 20 of 65
020




                                                                             020

                                                                            020
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 21 of 65
021




                                                                             021

                                                                            021
      Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 22 of 65
022




                                                                             022

                                                                            022
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 23 of 65




                                                                      023
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 24 of 65




                                                                      024
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 25 of 65




                                                                      025
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 26 of 65




                                                                      026
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 27 of 65




                                                                      027
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 28 of 65




                                                                      028
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 29 of 65




                                                                      029
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 30 of 65




                                                                      030
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 31 of 65




                                                                      031
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 32 of 65




                                                                      032
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 33 of 65




                                                                      033
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 34 of 65




                                                                      034
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 35 of 65




                                                                      035
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 36 of 65




                                                                      036
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 37 of 65




                                                                      037
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 38 of 65




                                                                      038
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 39 of 65




                                                                      039
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 40 of 65




                                                                      040
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 41 of 65




                                                                      041
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 42 of 65




                                                                      042
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 43 of 65




                                                                      043
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 44 of 65




                                                                      044
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 45 of 65




                                                                      045
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 46 of 65




                                                                      046
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 47 of 65




                                                                      047
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 48 of 65




                                                                      048
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 49 of 65




                                                                      049
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 50 of 65




                                                                      050
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 51 of 65




                                                                      051
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 52 of 65




                                                                      052
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 53 of 65




                                                                      053
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 54 of 65




                                                                      054
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 55 of 65




                                                                      055
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 56 of 65




                                                                      056
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 57 of 65




                                                                      057
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 58 of 65




                                                                      058
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 59 of 65




                                                                      059
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 60 of 65




                                                                      060
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 61 of 65




                                                                      061
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 62 of 65




                                                                      062
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 63 of 65




                                                                      063
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 64 of 65




                                                                      064
Case 4:18-cv-00053-HLM Document 207-11 Filed 04/17/20 Page 65 of 65




                                                                      065
